                                                                                     .VT~( . SDNY
                                                                                  II. DOCUMENT
                                                                                                                     I
                                                                                                          .      .
                                                                                  i1!•: LECTRONIC ALLY FILED         I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  1

                                                                                      l DOC #:       .    , ·.       I
                                                                                       l> t TE FILED: .
- -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X


UNITED STATES OF AMERICA                                                 CONSENT PRELIMINARY
                                                                         ORDER OF FORFEITURE
                    - V. -                                               AS TO SPECIFIC PROPERTY/
                                                                         MONEY JUDGMENT
BARRY CONNELL,
                                                                         17 Cr. 116 (RMB)
                             Defendant.

---- - ---------- - ---------- - -------                             X


                    WHEREAS, on or about February 17, 2017, BARRY CONNELL (the

"Defendant"), was charged in a five-count Indictment 17 Cr. 116 (RMB) (the "Indictment") with

embezzlement, in violation of Title 18, United States Code, Section 656 (Count One); wire fraud,

in violation of Title 18, United States Code, Sections 1343, 1349 and f- (Count Two); bank fraud ,

in violation of Title 18, United States Code, Sections 1344, 1349 and 2 (Count Three); investment

adviser fraud , in violation of Title 15 , United States Code, Sections 80b-6 and 80b-17, and Title

18, United States Code, Section 2 (Count Four); and aggravated identity theft, in violation of Title

18, United States Code, Sections 1028A and 2 (Count Five);

                    WHEREAS, the Indictment included a forfeiture allegation as to Counts One, Two

and Three of the Indictment and is seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 982(a)(2), of any property constituting or derived from proceeds the

Defendant obtained directly or indirectly as the result of the offenses alleged in Counts One

through Three of the Indictment;

                    WHEREAS, on or about May 4, 2017, the Government seized various items from

the Defendant's residence which are further described in Schedule A (the "Specific Property");
                WHEREAS, the Defendant consents to the entry of a Money Judgment in the

amount of $5,141 ,699.19 in United States Currency representing the amount of proceeds traceable

to the offenses charged in Counts One, Two and Three of the Indictment, that the defendant

personally obtained;

                WHEREAS , on or about December 27, 2018, the Defendant pleaded guilty to

Counts One through Five of the Indictment, pursuant to a plea agreement with the Government,

wherein the Defendant admitted the forfeiture allegations with respect to Counts One, Two, and

Three of the Indictment and agreed to forfeit to the United States, any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as the result of the commission of the

offenses charged in Counts One through Three of the Indictment;

                WHEREAS, the Defendant further consents to the forfeiture of al 1 of his right, title

and interest in the Specific Property, which is derived from proceeds of the offenses charged in

Counts One through Three of the Indictment;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Three of the

Indictment cannot be located upon the exercise of due diligence, with the exception of the Specific

Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;
               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorneys Won S. Shin, Michael Neff, and Kiersten Fletcher, of counsel, and the Defendant, and

his counsel, Jesse M. Siegel, Esq., that:

                1.     As a result of the offenses charged in Counts One through Three of the

Indictment, to which the defendant pleaded guilty, a Money Judgment in the amount of

$5 ,141 ,699.19 in United States currency shall be entered against the defendant.

               2.      As a result of the offenses charged in Counts One through Three of the

Indictment, to which the Defendant pied guilty, all of the Defendant' s right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 28 , United States Code, Section 2461.

               3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, BARRY CONNELL, and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

               5. All payments on the outstanding Money Judgment shall be made by postal


money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney' s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s Plaza, New

York, New York 10007 and shall indicate the defendant's name and case number.
                6. The United States Marshals Service is authorized to deposit the payments on


the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to

such forfeited property.


                7.      Pursuant to Title 21 , United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner' s charged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner's claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).
               9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               11. Pursuant to Title 21, United States Code, Section 853(p ), the United States is


authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of

the Money Judgment.


               12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               14.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief, Money Laundering & Transnational Criminal

Enterprises Unit, United States Attorney's Office, One St. Andrew's Plaza, New York, NY 10007.
               15.     The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:                                                                   1/30/2.020
       Won S. Shin/Michaeff/Kiersten Fletcher                      DATE
       Assistant United States Attorneys
       One Saint Andrews Plaza
       New York, NY 10007
       (212) 637-2226/2107/2238




             u
BARRY CONNELL


By:   /4S
       BA~
                     1
                     ONNELL
                                                                     th,\=
                                                                   DATE



By:    J4sce~~ hC?/?
       Attorney for Defendant




       ORAB E VICTOR MARRERO
UNI D STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
•.


                                         SCHEDULE A
     3 Pieces of hand painted pottery
     1 Seth Thomas mantle clock, glass case
     1 Oak base to antique wall phone
     1 Black iron railroad lamp
     1 Baccarat collectible liquor bottle
     1 Pair Louis Vuitton sandals size 36.5; tan with blue strap and gold logo hardware
     1 Pair Valentine 6"; size 36; white patent leather lilac trim with studs
     1 Pair Givenchy spector style heels with, metal heel; size 36
     1 Pair Christian Dior zipper back 6 inch heel, size 36
     1 Pair Valentino, grey with lilac trim and studs; size 36
     1 Pair Nude patent leather Christian Louboutin; size 36
     1 Pair Stuart Weitzman faux gator pattern slip on shoes, size medium
     1 Pair Chanel black boots with patent toe, leather accents; size 36
     1 Pair Christian Dior patient leather Navy boots size 36
     1 Pair Givenchy men ' s black leather buckle boots, size 44; new condition
     1 Chanel shoulder cross body bag silver hardware; white quilted leather
     1 Louis Vuitton small carry all, or cosmetic bag, L V pattern
     1 Louis Vuitton small duffle bag, L V pattern
     3 Louis Vuitton accessory bags; (1) Jewelry bag; (2) small Cosmetic; (3) Medium Cosmetic
     1 Louis Vuitton medium duffle bag L V pattern
     I Louis Vuitton luggage, Medium roller L V pattern, with keys
     1 Louis Vuitton damier pattern hanging clothing
     1 Louis Vuitton damier pattern travel case, silver rivoted accents
     1 Louis Vuitton L V pattern travel case, new condition, with zip up dust case, # 1097250
     1 Valentino cross body bag, mustard color, gold hardware accents red dust cover
     1 Chanel shoulder cross body bag; gold hardware; dust cover
     1 Givenchy black leather belt with silver trim, white dust bag
     2 pairs men's dress shoes
     3 pairs men's dress shoes
     1 Givenchy after 5 black velvet handbag with accents
     1 Pair Christian Dior brown leather gloves
     1 Christian Dior sunglasses with red trim case and tag
     1 Christian Dior wrap with blue pattern, silver hardware and jewel accents
     1 Louis Vuitton black scarf, with L V pattern
     I Chanel black and white cashmere/fur scarf
     3 Men's designer ties; 2) Givenchy and I Dior
     I Chanel Native American motif scarf, thin sheer material
     I Chanel stocking cap, black and white pattern
     I Hermes navy men's belt with chrome buckle
     I Brunello Cucineli suit jacket with sleeve accents, with tags
     I Burberry ladies white trench coat, US Size 4
     I Dior black leather jacket with double zippers
     I Robert Graham black zip up men's jacket
     I Louis Vuitton grey fur three quarter length vest with double zipper
'
    1 Givenchy black mink zip up jacket with leather trim, size 36
    1 Dior women's white jacket with dust bag
    1 Givenchy ladies black sequin tuxedo jacket with satin trim includes dust jacket
    1 Chanel black jacket with nepal collar, button down, size 36
    3 Burberry zip up vests; I-Magenta, I-Navy; 1) Checkerboard pattern scarf
    1 Louis Vuitton women's black cape with grey strip pattern, one size fits all
    1 Givenchy women's "Coat Dress"
    1 Louis Vuitton skirt with southwestern silver pattern over white fabric size 36
    1 Barbara Bui white wool women's blazer
    1 Christian Dior women's mauve dress with sequin accents, size 2
    1 Brunello Cucinelli grey men' s suit with coat and pants
    1 Givenchy men's black pinstripe suit, with pants and coat
    1 Brunello Cucinelli Fitzgerald flannel men's suit vest, with tags
    1 Givenchy black wool men' s suit, with coat and pants
    1 Dior black ladies skirt, size 2
    2 Givenchy men's suit coats; 1-Black; I-Navy
    1 Givenchy black evening dress size 36
    1 Givenchy black leather skirt, size 38
    1 Givenchy black slip dress with reptilian pattern
    1 Givenchy white vest blouse, size 36
    6 Pieces of assorted women's designer clothing; Givenchy, Louis Vuitton, Burberry, Barbara Bui
    1 Givenchy black jumpsuit, size 36
    1 Chanel blush tone leather shoulder handbag, #22073823 , dustcover, merchandising booklets,
    and mauve card
    1 Givenchy black sweater with silver tone chain hardware, size XS
    1 Alexander McQueen cream color dress size 40
    1 Christian Dior cream color "coat dress" minor soiling size 4
    3 Women's designer sweaters, 1-Givenchy, 2-Brunello Cucinelli; size 36
    4 Pieces women's designer clothing; 1-Brunello Cucinelli blouse (brown)
    3-Pairs women's jeans (2 mauve)
    8 Assorted style and color Men's Givenchy dress shirts
    5 Men's designer evening shirts, Ted Baker, Burberry, Brunello Cucinelli, Dior
    1 Louis Vuitton black and tan leather handbag
    4 Givenchy men's calf leather accessories carriers
    1 Pair Givenchy black leather boots with heels, open toes size 36
    3 Women's designer sweaters, 1-Chanel size 38,1-Louis Vuitton size small
    1 pair women's linen pants
    1 pair of Louboutin
    1 White Chanel purse with dust bag
    1 Mustard Chanel purse with dust bag
    1 pair of Brum Magli shoes
    1 pair of diamond earrings with an appraisal document from Jewel Trendz
    1(14kt) white gold ladies diamond ear studs, martini set
    1 10 Karat white gold chain necklace
    1 set Dune Jewelry men's cufflinks with presentation box
'

    10 bottles of Wine 2012 Taylor Family Vineyard Cabernet Sauvignon Reserve Napa Valley
    17 bottles of Wine 2012 Taylor Family Vineyard Camulus Napa Valley Cabernet Sauvignon
    750ml
    6 bottles of Wine 2013 Taylor Family Vineyard Cabernet Sauvignon Atlas Peak Napa Valley
    5 bottles of Wine 2012 Empreinte Cabernet Sauvignon Napa Valley St. Helena Martinez
    Vineyard 750ml.
    6 bottles of Wine 2012 Nicholson Jones Cabernet Sauvignon Napa Valley Sugarloaf Mountain
    Vineyard.
    36 bottles of Wine 2014 Tamber Bey Dijon Chardonnay Deux Chevaux Vineyard Yountville
    Napa Valley 750ml.
    96 bottles of Wine 2013 Tamber Bey Vineyards Cabernet Sauvignon Oakville Napa Valley
    6/10/2015 750ml
    24 bottles of Wine 2014 B Cellars Sangiovese Napa Valley Bottled April 8, 2016
    134 bottles Unfiltered
    2 bottles of Wine 2004 Renteria Napa Valley Cabernet Sauvignon Stags Leap District ·l .5L
    Magnum
    34 bottles of Wine 2014 Social Currency Cabernet Sauvignon Napa Valley Dakota Shy Wines
    l .5L Magnum.
    3 bottles of Wine 2014 Taylor Family Vineyard Hillside Chardonnay Oak Knoll District Napa
    Valley
    8 bottles of Wine 2012 Promise Cabernet Sauvignon Rutherford Napa Valley 750ml
    3 bottles of Wine 2011 B Cellars Blend 24 (Cab 68%, Sangiovese 24%, Petite Sirah 8%) Napa
    Valley.
    27 bottles of Wine 2012 Promise O Rutherford Napa Valley Cabernet Sauvignon. 1.5ml
    Magnum (Black label state)
    48 bottles of Wine 2014 Tamber Bey Merlot Yountville Napa Valley 750ml. Bottled 6/2/2016
    9 bottles of Wine 2012 Sabina Vineyards Reserve Napa Valley 750ml.
    2 bottles of Wine 2012 Sabina Vineyards Pinot Noir Willamette Valley. 750ml
    35 bottles of Wine 2012 Checkerboard Aurora Napa Valley Red Wine. 750ml.
    45 bottles of Wine 2014 Dakota Shy T-E-N Red Wine Napa Valley. 750ml.
    10 bottles of Wine 2014 King Richard's Reserve Pinot Noir Russian River Valley Fantesca
    Estate and Winery 9
    3 bottles of Wine Social Currency Cabernet Sauvignon Napa Valley Dakota Shy Wines. 9L.
    13 bottles of Wine 2007 Renteria Tres Perlas Napa Valley Cabernet Sauvignon 1.5ml Magnum
    134 bottles of Wine: 2015 Tamber Bey Vineyard Chardonnay Yountville Napa Valley. Unoaked.
    750ml
    23 bottles of Wine 2013 Promise The Love Pinot Noir Russian River Valley Sonoma County
    750ml
    6 bottles of Wine 2012 AzurNapa Valley Cabernet Sauvignon 750ml
    40 bottles of Wine 2015 Promise The Joy Rose 750ml
